DETAILED ACTION
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.         A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/2021 has been entered.
 
3.         Claims 22, 24-30, 38-58 are pending in this amended application.

Claim Rejections - 35 USC § 102
4.         The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.        Claims 22, 38-39, 40-42, 50-58 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uno, US Pub 2013/0278965.

As to claims 22, 40, 42 [independent], Uno teaches a destination setting method comprising [0012]:
            receiving, from a user, destination [fig. 14; 0116  Uno teaches that the mobile device 700 selects one or more multiple devices as the destination device to which the image data to be transmitted by the scanner 600 and scan/read settings on the display 202, and transmitted the destination information and scan/read settings to the scanner 600]; 
             transmitting, to a document scanning apparatus from a mobile terminal via a wireless communication (fig. 1; 0031  Uno teaches wireless communications between mobile device 200 and scanning apparatuses 100 established), the received destination and information for execution of scanning a document to generate image data and transmitting the image data by the document scanning apparatus in accordance with one user's instruction received after the destination is received [fig. 7, elements 201-202; fig. 9 & fig. 14; 0061-0062, 0065, 0089, 0067, 0116  Uno teaches that the mobile device 700 has display screen 202 (see fig. 9), to select scan settings, destination address of user or user’s destination device and the one or more multiple scanning devices as scanning device that receives scan settings and instructions, destination address to scan image data/document and then transmits the scanned document to the selected user or the user of the destination device, by the scanning device 600. (i) The mobile device 700 received the scan settings to scan document which further including the destination address to which scanned document to be transmitted after scanning the document. (ii) The scanning device 600, according to the received scan settings and instruction, scans the document, (iii) and then the scanning device 600 transmitted the scanned document to the destination device according to the received destination address (see para., 0116)]; and 
             causing, based on user’s instruction, the document scanning apparatus to scan a document to generate image data in accordance with the information, and to transmit the generated image data to the transmitted destination after the document is scanned [fig. 7, elements 201-202; fig. 9 & fig. 14; 0061-0062, 0065, 0067, 0089, 0116  Uno teaches that the mobile device 700 has display screen 202 (see fig. 9), to select scan settings, destination address of user or user’s destination device and the one or more multiple scanning devices as scanning device that receives scan settings and instructions, destination address to scan image data/document and then transmits the scanned document to the selected user or the user of the destination device, by the scanning device 600. (i) The mobile device 700, receives from the user, the scan settings to scan document which further includes the destination address to which scanned document to be transmitted after scanning the document. (ii) The scanning device 600, according to the received scan settings and instruction, scans the document, (iii) and then the scanning device 600 transmitted the scanned document to the destination device according to the received destination address (see para., 0116)].

              As to claims 38, 41, 50 [dependent from claims 22, 40, 42 respectively], Uno teaches receiving a connection information from the document scanning apparatus via a short wireless communication [fig. 1, elements 100a-c, 200 & fig. 9; 0031, 0074-0075, 0081, 0103  Uno teaches that the mobile device 200 received the connection information from each scanning devices 100a-c, through wireless communication complies or any other short range wireless communication standard (see at least paras. 0031, 0081 & fig. 9), which includes IP addresses of each devices (see at least para. 0081 & fig. 9) and connected to the registered scanners based on the received IP addresses of the registered scanners (see paras. 0074-0075)]; and 
             connecting the mobile terminal to the document scanning apparatus via the wireless communication using the received connection information [fig. 1, elements 100a-c, 200 & fig. 9; 0031, 0074-0075, 0081, 0103  Yamada teaches that the mobile device 200 received the connection information from each scanning devices 100a-c, through wireless communication complies or any other short range wireless communication standard (see at least paras. 0031, 0081 & fig. 9), which includes IP addresses of each devices (see at least para. 0081 & fig. 9) and connected to the registered scanners based on the received IP addresses of the registered scanners (see paras. 0074-0075)], 
             wherein the received destination and the information are transmitted via the wireless communication [fig. 14; 0057-0058, 0116  Uno teaches that the mobile device 700 selects the multiple devices (as the destination device to which the image data to be transmitted by the scanner 600) and scan/read settings on the display 202, and instructed the scanner 600 to scan the image data according to the selected scan/read settings. The scanner 600 start reading the image data according to the selected scan/read settings, and then the selected scanner transmitted the scanned image data to the selected multiple devices].

             As to claims 39, 51 [dependent from claims 38, 50 respectively], Uno teaches wherein the connection information is an IP address of the document scanning apparatus received via the short range wireless communication from the document scanning apparatus [fig. 1, elements 100a-c, 200 & fig. 9; 0031, 0074-0075, 0081, 0103  Uno teaches that the mobile device 200 received the connection information from each scanning devices 100a-c, through wireless communication complies or any other short range wireless communication standard (see at least paras. 0031, 0081 & fig. 9), which includes IP addresses of each devices (see at least para. 0081 & fig. 9) and connected to the registered scanners based on the received IP addresses of the registered scanners (see paras. 0074-0075)].  

           As to claims 52-53 [independent], Uno teaches a destination setting method comprising [0012]: 
            receiving, from a user, destination [fig. 14; 0116  Uno teaches that the mobile device 700 selects one or more multiple devices as the destination device to which the image data to be transmitted by the scanner 600 and scan/read settings on the display 202, and transmitted the destination information and scan/read settings to the scanner 600]; 
             receiving a connection information from a document scanning apparatus via a short range wireless communication [fig. 1, elements 100a-c, 200 & fig. 9; 0031, 0074-0075, 0081, 0103  Uno teaches that the mobile device 200 received the connection information from each scanning devices 100a-c, through wireless communication complies or any other short range wireless communication standard (see at least paras. 0031, 0081 & fig. 9), which includes IP addresses of each devices (see at least para. 0081 & fig. 9) and connected to the registered scanners based on the received IP addresses of the registered scanners (see paras. 0074-0075)]; 
             connecting a mobile terminal to the document scanning apparatus via a wireless communication using the received connection information from the mobile terminal [fig. 1, elements 100a-c, 200 & fig. 9; 0031, 0074-0075, 0081, 0103  Uno teaches that the mobile device 200 received the connection information from each scanning devices 100a-c, through wireless communication complies or any other short range wireless communication standard (see at least paras. 0031, 0081 & fig. 9), which includes IP addresses of each devices (see at least para. 0081 & fig. 9) and connected to the registered scanners based on the received IP addresses of the registered scanners (see paras. 0074-0075)]; 
              transmitting, to a document scanning apparatus from a mobile terminal via a wireless communication (fig. 1; 0031  Uno teaches wireless communications between mobile device 200 and scanning apparatuses 100 established), the received destination and information for execution of scanning a document to generate image data and transmitting the image data by the document scanning apparatus in accordance with one user's instruction received after the destination is received [fig. 7, elements 201-202; fig. 9 & fig. 14; 0061-0062, 0065, 0067, 0089,  0116  Uno teaches that the mobile device 700 has display screen 202 (see fig. 9), to select scan settings, destination address of user or user’s destination device and the one or more multiple scanning devices as scanning device that receives scan settings and instructions, destination address to scan image data/document and then transmits the scanned document to the selected user or the user of the destination device, by the scanning device 600. (i) The mobile device 700 received the scan settings to scan document which further including the destination address to which scanned document to be transmitted after scanning the document. (ii) The scanning device 600, according to the received scan settings and instruction, scans the document, (iii) and then the scanning device 600 transmitted the scanned document to the destination device according to the received destination address (see paras., 0061-0062, 0089, 0116)]; and 
             causing, based on user’s instruction, the document scanning apparatus to scan a document to generate image data in accordance with the information, and to transmit the generated image data to the transmitted destination after the document is scanned [fig. 7, elements 201-202; fig. 9 & fig. 14; 0061-0062, 0065, 0067, 0089, 0116  Uno teaches that the mobile device 700 has display screen 202 (see fig. 9), to select scan settings, destination address of user or user’s destination device and the one or more multiple scanning devices as scanning device that receives scan settings and instructions, destination address to scan image data/document and then transmits the scanned document to the selected user or the user of the destination device, by the scanning device 600. (i) The mobile device 700, receives from the user, the scan settings to scan document which further includes the destination address to which scanned document to be transmitted after scanning the document. (ii) The scanning device 600, according to the received scan settings and instruction, scans the document, (iii) and then the scanning device 600 transmitted the scanned document to the destination device according to the received destination address (see paras., 0061-0062, 0089, 0116)].   

             As to claims 54-58 [dependent from claims 22, 40, 42, 52-53 respectively], Uno teaches wherein the information is an instruction for execution of scanning a document to generate image data and transmitting the image data by the document scanning apparatus [fig. 7, elements 201-202; fig. 9 & fig. 14; 0061-0062, 0065, 0089, 0067, 0116  Uno teaches that the mobile device 700 has display screen 202 (see fig. 9), to select scan settings, destination address of user or user’s destination device and the one or more multiple scanning devices as scanning device that receives scan settings and instructions, destination address to scan image data/document and then transmits the scanned document to the selected user or the user of the destination device, by the scanning device 600. (i) The mobile device 700 received the scan settings to scan document which further including the destination address to which scanned document to be transmitted after scanning the document. (ii) The scanning device 600, according to the received scan settings and instruction, scans the document, (iii) and then the scanning device 600 transmitted the scanned document to the destination device according to the received destination address (see para., 0116)].     

Claim Rejections - 35 USC § 103
6.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.        Claims 24-26, 30, 43-45, 49 are rejected under 35 U.S.C. 103 as being unpatentable over Uno, US Pub 2013/0278965 in view Oka et al. [hereafter Oka], US Pub 2013/0201523.
              As to claims 24, 43 [dependent from claims 22, 42 respectively], Uno teaches receiving, from a user, a scanning setting [fig. 14; 0065, 0067, 0116  Uno teaches that the mobile device 700 has display screen 202 (see fig. 9), to select scan settings, destination address of user or user’s destination device and the one or more multiple scanning devices as scanning device that receives scan settings and instructions, destination address to scan image data/document and then transmits the scanned document to the selected user or the user of the destination device, by the scanning device 600. (i) The mobile device 700, receives, from the user, the scan settings to scan document which further includes the destination address to which scanned document to be transmitted after scanning the document], 
              wherein the received scanning setting is transmitted to the document scanning apparatus from the mobile terminal with the received destination and the information [fig. 14; 0065, 0067, 0116  Uno teaches that the mobile device 700 has display screen 202 (see fig. 9), to select scan settings, destination address of user or user’s destination device and the one or more multiple scanning devices as scanning device that receives scan settings and instructions, destination address to scan image data/document and then transmits the scanned document to the selected user or the user of the destination device, by the scanning device 600. (i) The mobile device 700, receives from the user, the scan settings to scan document which further includes the destination address to which scanned document to be transmitted after scanning the document], 
              wherein the document scanning apparatus scans the document to generate image data in accordance with the information and the received scanning setting [fig. 7, elements 201-202; fig. 9 & fig. 14; 0065, 0067, 0116  Uno teaches that the mobile device 700 has display screen 202 (see fig. 9), to select scan settings, destination address of user or user’s destination device and the one or more multiple scanning devices as scanning device that receives scan settings and instructions, destination address to scan image data/document and then transmits the scanned document to the selected user or the user of the destination device, by the scanning device 600. (i) The mobile device 700, receives from the user, the scan settings to scan document which further includes the destination address to which scanned document to be transmitted after scanning the document. (ii) The scanning device 600, according to the received scan settings and instruction, scans the document, (iii) and then the scanning device 600 transmitted the scanned document to the destination device according to the received destination address (see para., 0116)], and 
fig. 14; & 0116  that the mobile device 700 selects the multiple devices as the destination device to which the image data to be transmitted by the scanner 600 and scan/read settings on the display 202, and transmitted the destination information and scan/read settings to the scanner 600.
              Oka teaches wherein an object for receiving a user's instruction to select the destination from an address book (see para., 0056) stored in the mobile terminal and an object for receiving the user's instruction to specify the scanning setting are displayed in a predetermined screen [figs. 5-7; abstract, 003-0040  Oka teaches that the mobile device 14 selects the destination device address, to which the image data to be transmitted by the scanner 12, from address book (see para., 0056), by  entering the scan/read settings on the display 30, and transmitted the destination information and scan/read settings to the scanner 12].

            As to claims 25, 44 [dependent from claims 24, 43 respectively], Uno teaches wherein a character string, which indicates a communication method with which the document scanning apparatus transmits the image data, is displayed in the predetermined screen [fig. 14; 0057-0058, 0116  Uno teaches that the mobile device 700 selects on the display 202 which obviously displays the various settings indicating the “character stings”, the multiple devices as the destination devices to which the image data to be transmitted by the scanner 600 and scan/read settings on the display 202, and instructed the scanner 600 to scan the image data according to the selected scan/read settings. The scanner 600 start reading the image data according to the selected scan/read settings, and then transmitted the scanned image data to the selected multiple devices].

            As to claim 26 [dependent from claim 24], Uno teaches wherein the destination and the scanning setting are received by executing a predetermined application [fig. 14; 0057-0058, 0116  Uno teaches that the mobile device 700 selects on the display 202 which obviously displays the various settings indicating the “scan/read settings on the display 202, and instructed the scanner 600 to scan the image data according to the selected scan/read settings].

             As to claims 28, 47 [dependent from claims 24, 43 respectively], Uno teaches wherein the reading setting is resolution of image data [0116].

             As to claims 29, 48 [dependent from claims 24, 43 respectively], Uno teaches wherein an object [0066-0067], which indicates a communication method with which the document reading apparatus transmits the image data, is displayed on the predetermined screen [fig. 14; 0116  Uno teaches that the mobile device 700 selects the multiple devices as the destination device to which the image data to be transmitted by the scanner 600 and scan/read settings on the display 202, and transmitted the destination information and scan/read settings to the scanner 600].

             As to claims 30, 49 [dependent from claims 24, 43 respectively], Uno teaches displaying a selection screen [fig. 7, element 202; 0066-0067]; and 
            receiving user's instruction to select a function from a plurality of functions of the document scanning apparatus via the selection screen [fig. 14; 0116  Uno teaches that the mobile device 700 selects the multiple devices as the destination device to which the image data to be transmitted by the scanner 600 and scan/read settings on the display 202],
            Oka wherein the predetermined screen is displayed based on the selection of a facsimile function out of the plurality of functions of the document scanning apparatus [0021  Oka teaches that the mobile device 14 can select the facsimile function out of many image processing functions from the multi-functions of the scanning device 12].  

              As to claim 45 [dependent from claim 43], Uno teaches wherein the destination and the scanning setting are received by executing the program [fig. 14; 0116  Uno teaches that the mobile device 700 selects the multiple devices as the destination device to which the image data to be transmitted by the scanner 600 and scan/read settings on the display 202].                

8.        Claims 27-29, 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Uno, US Pub 2013/0278965 in view of Oka et al. [hereafter Oka], US Pub 2013/0201523 and Kamens et al. [hereafter Kamens], US Pub 2007/0109591 (cited in IDS).
            As to claims 27, 46 [dependent from claims 24 and 43 respectively], Uno and Oka don’t teach wherein an object which indicates a strength of a radio wave is displayed in the predetermined screen.
            Kamens teaches wherein an object which indicates a strength of a radio wave is displayed in the predetermined screen [0052  Kamens teaches the object which representing the strength of the radio wave signals in the predetermined location of the screen].
             Thus, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to incorporate Kamens teaching to display address book and the status regarding the signal strength of wireless settings of the devices to modify Uno and Oka’s teaching to help select one or several scanning settings on display, indicating the current quality or strength of the signals to execute the facsimile task by transferring image data faster and efficiently. The suggestion/motivation for doing so would have been benefitted to the user to have strong signal to transmit image data faster using less bandwidth.
                        
Response to Arguments
9.           Applicant’s arguments with respect to claims 22, 24-30, 38-58 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
            On pages 10-12 of the REMARKS/ARGUMENTS, applicant argued that the applied arts Uno (US Pub 2013/0278965) and Kamens et al. (US Pub 2007/0109591) failed to disclose or suggest the limitations “transmitting, to a document scanning apparatus from a mobile terminal via a wireless communication, the received destination and information for execution of scanning a document to generate image data and transmitting the image data by the document scanning apparatus in accordance with one user's instruction received after the destination is received; and causing, based on the one user's instruction, the document scanning apparatus to scan a document to generate image data in accordance with the information, and to transmit the generated image data to the transmitted destination after the document is scanned” either alone nor in combination. Applicant further on pages 10-12, explained the reasons that why applied arts Uno and Kamens are not suggesting the above claim limitations and provides the reasons by making the comparison between the examiner applied arts Uno and Kamens teachings with the applicant’s invention of the pending independent claims. The applicant has further provided the various paragraphs of the applied arts to support the argument why the applied prior arts don’t read on above claimed limitations of the pending independent claims and asserted that based on the provided information from the applied arts, the applied arts don't read on the above claim limitations.  
transmitting, to a document scanning apparatus from a mobile terminal via a wireless communication, the received destination and information for execution of scanning a document to generate image data and transmitting the image data by the document scanning apparatus in accordance with one user's instruction received after the destination is received”, can be interpreted that the mobile device transmit the instruction, settings and destination address/information to scanner via wireless communication to scan a document and then transmit the scanned document to the destination address.
             The applied art Uno reasonably teaches or suggests each and every claim limitations in fig. 7, elements 201-202; fig. 9 & fig. 14; 0061-0062, 0065, 0067, 0089,  0116 that the mobile device 700 has display screen 202 (see fig. 9), to select scan settings, destination address of user or user’s destination device and the one or more multiple scanning devices as scanning device that receives scan settings and instructions, destination address to scan image data/document and then transmits the scanned document to the selected user or the user of the destination device, by the scanning device 600. (i) The mobile device 700 received the scan settings to scan document which further including the destination address to which scanned document  (see paras., 0061-0062, 0089, 0116).
             The claim limitations recited “causing, based on the one user's instruction, the document scanning apparatus to scan a document to generate image data in accordance with the information, and to transmit the generated image data to the transmitted destination after the document is scanned”, can be interpreted that the mobile device transmit the instruction, settings and destination address/information to scanner via wireless communication to scan a document and then transmit the scanned document to the destination address.
             The applied art Uno reasonably teaches or suggests each and every claim limitations in fig. 7, elements 201-202; fig. 9 & fig. 14; 0061-0062, 0065, 0067, 0089,  0116 that the mobile device 700 has display screen 202 (see fig. 9), to select scan settings, destination address of user or user’s destination device and the one or more multiple scanning devices as scanning device that receives scan settings and instructions, destination address to scan image data/document and then transmits the scanned document to the selected user or the user of the destination device, by the scanning device 600. (i) The mobile device 700 received the scan settings to scan document which further including the destination address to which scanned document to be transmitted after scanning the document. (ii) The scanning device 600, according to the received scan settings and instruction, scans the document, (iii) and then the  (see paras., 0061-0062, 0089, 0116).
             The applied art Uno, explicitly suggested the settings of scan parameters and destination address/information to scan and transmit the scanned document to the set destination address/information.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday through Friday from 8:00AM to 4:30PM. The examiner’s personal fax number is (571) 270-4917.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).